Citation Nr: 1719397	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent prior to February 4, 2016, and to a compensable rating from February 4, 2016, for right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from August 1992 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a hearing before a decision review officer (DRO) in August 2011.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  Transcripts of these hearings are of record.

In August 2015, the Board remanded the Veteran's increased rating claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In March 2016, the RO granted service connection for an eye  disability.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.  

In an April 2016 rating decision, the RO denied service connection for a sleep disorder.  The Veteran responded in a timely January 2017 Notice of Disagreement (NOD) form, so within one year of notification of that decision, to initiate an appeal.  38 C.F.R. § 20.201 (2016).  The AOJ has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Furthermore, in a February 2017 letter, the RO advised the Veteran that his NOD had been received and that additional action was pending.  Thus, a remand of the Veteran's claim for service connection for a sleep disorder is not necessary at this time.


FINDING OF FACT

The Veteran's right knee disability does not result in ankylosis; recurrent subluxation or lateral instability; dislocated or removed meniscus; flexion functionally limited to 30 degrees or less; extension functionally limited to 5 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.


CONCLUSION OF LAW

The criteria for a disability rating in excess of those assigned for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before a DRO in August 2011 and at a hearing before the Board in July 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In an April 2016 statement, the Veteran asserted that the February 2016 examination was inadequate.  He asserted that he was entitled to a compensable rating for his right knee instability.  He was granted service connection for right knee instability initially rated at 10 percent, which was based on the findings of an April 2015 VA examination, but then it reduced to a noncompensable rating based on the findings of the February 2016 VA examination.  At the August 2011 Board hearing, the Veteran testified that the April 2015 VA examiner did not examine his right knee, which is why the Board remanded the claim for an additional VA examination.  As such, the Veteran should not have been assigned the 10 percent rating as it was based on findings for the left knee.  However, the Board will not disturb the 10 percent rating assigned from April 7, 2015, through February 3, 2016.  Furthermore, the Board has reviewed the February 2016 VA medical opinion and finds it to be adequate.  The medical opinion was rendered by a medical professional based on an examination of the Veteran.  The VA medical professional considered the Veteran's medical history.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303, 312.

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In November 2006, the Veteran filed a claim seeking a compensable rating for his right knee disability, which was denied by an August 2007 rating decision.  In March 2009, he was granted a 10 percent increased rating for his right knee disability effective November 17, 2006, his application date.  He asserts that he is entitled to a higher rating.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5260.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The record contains no evidence of knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  The record contains no evidence of a meniscus condition, and the Veteran has not described symptoms that are suggestive of a meniscus condition.  Therefore, these Diagnostic Codes are not applicable and will be discussed no further.

Diagnostic Code 5260 evaluates limitation of knee flexion.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees or extension limited to 15 degrees.  A 30 percent rating is assigned for either flexion limited to 15 degrees or extension limited to 20 degrees.

Diagnostic Code 5261 evaluates limitation of knee extension.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The record contains no evidence of an impairment of the tibia and fibula, and the Veteran has not described symptoms that are suggestive of an impairment of the tibia and fibula.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5263 evaluates genu recurvatum.  The record contains no evidence of left genu recurvatum, and the Veteran has not described symptoms that are suggestive of left genu recurvatum.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

The Veteran's medical records show that he has consistently been treated for right knee pain.  He underwent right knee lateral release surgery in 1996.

In February 2009, the Veteran was afforded a VA examination.  He reported right knee pain that increased with weather changes and physical activities such as prolonged walking, standing, running, climbing, and bending.  He also reported stiffness, swelling, instability, giving away, fatigability, lack of endurance, and occasional locking of the right knee.  He denied any heat, redness, dislocation, or recurrent subluxation.  On examination, he had a normal gait.  His right knee was normal in appearance with no erythema, edema, increased warmth, effusion, heat, redness, or swelling.  He retained normal 5/5 strength.  He had reduced right knee reflexes, but nevertheless demonstrated flexion to 130 degrees with pain and extension to 0 degrees bilaterally.  Repetitive use testing did not result in any additional limitation of motion secondary to pain, fatigue, or lack of endurance.  He had normal stability tests.  A right knee x-ray showed degenerative joint disease.

In April 2015, the Veteran was afforded a VA examination.  However, the Veteran testified that the examiner only examined his left knee and not his right.  As such, the findings of the examination will not be discussed.

In February 2016, the Veteran was afforded a VA examination.  He reported right knee pain, swelling, tightness, spasms, locking, and popping.  He reported that he was unable to perform prolonged standing, running, or twisting.  On examination, he retained normal 5/5 strength with no observed muscle atrophy.  He demonstrated flexion to 105 degrees with pain and extension to 0 degrees bilaterally.  Repetitive use testing resulted in reduced flexion to 100 degrees.  The examiner indicated repetitive use resulted in pain, fatigue, and weakness.  The examiner indicated that the Veteran had less movement than normal, weakened movement, and disturbance of locomotion.  He had normal stability tests and the examiner noted no history of recurrent subluxation or lateral instability.  The examiner indicated that the Veteran occasionally used a right knee brace for his knee pain.

The Board finds that the criteria to assign a 20 percent rating for the Veteran's right knee disability under Diagnostic Code 5260 have not been met.  The Veteran consistently demonstrated flexion to well in excess of 30 degrees, equivalent to a 20 percent rating, even considering pain and repetitive use.  As such, the Veteran is not found to meet even the criteria for even a compensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  The 10 percent rating assigned was assigned based on application of 38 C.F.R. § 4.59  which provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  As such, the 10 percent rating that is assigned is the maximum rating allowed for pain in absence of compensable limitation of motion, which, as discussed, has not been shown to be present in this case.

Turning to limitation of extension, the Board finds that the criteria to assign a separate compensable rating under Diagnostic Code 5261 have not been met.  The Veteran consistently demonstrated full extension in both knees to 0 degrees, which exceeds the 5 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5261, which requires extension to be limited to 5 degrees.  

Turning to knee instability, the Board finds that the criteria to assign a compensable rating under Diagnostic Code 5257 have not been met.  At all VA examinations for his right knee, the Veteran has demonstrated normal stability tests.  In addition, the Veteran denied having any dislocation or recurrent subluxation at the February 2009 VA examination and the February 2016 VA examiner indicated that Veteran had no episodes of dislocation or recurrent subluxation.  

The RO assigned a 10 percent rating from April 7, 2015, through February 3, 2016, based on the findings of the April 2015 VA examination, which concerned the Veteran's left knee.  As such, the Veteran does not meet the criteria for a 10 percent rating under Diagnostic Code 5257, which requires slight recurrent subluxation or lateral instability.  While the Veteran may have reported experiencing knee instability on several occasions, the objective clinical testing has not found instability to be present in either knee.  As discussed above, the Board will not disturb the rating that was assigned.

The Board acknowledged that the Veteran does wear a right knee brace, but it was noted that this was prescribed to address the right knee pain, and as such, its prescription is not necessarily indicative of right knee instability.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the VA examinations document normal 5/5 strength in the Veteran's lower extremities.  On range of motion testing, while repetitive use further limited the Veteran's range of motion and resulted in pain, fatigue, and weakness, the Veteran nevertheless retained flexion and extension in excess of even compensable ratings.  Furthermore, the evidence simply does not support that the Veteran's right knee disability results in findings consistent with a higher rating.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of a noncompensable rating.  As such, there is no basis for a compensable rating under Diagnostic Codes 5260 or 5261.

To this end, the Veteran was assigned a 10 percent rating for his right knee under Diagnostic Code 5260 for his knee pain.  The Veteran did not demonstrate findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, or 5263.  As such, a rating in excess of 10 percent is not warranted for his right knee disability. 

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  The Veteran submitted a letter from his physician in April 2016 regarding his work restrictions due to his service-connected and non-service-connected disabilities.  In addition, his physician only noted that he was unable to lift heavy weights, not that he was unable to work.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent prior to February 4, 2016, and to a compensable rating from February 4, 2016, for right knee instability is denied.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


